Citation Nr: 1616548	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-46 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome.

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The April 2008 rating decision, in pertinent part, denied service connection for degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome and the September 2013 rating decision granted an increased rating of 20 percent for bilateral hearing loss, effective March 6, 2012, the date of the Veteran's claim for an increased rating.  

The Board notes that the September 2013 rating decision also granted service connection for tinnitus and assigned a 10 percent rating.  The Veteran filed a timely notice of disagreement with respect to the 10 percent rating assigned.  Although the October 2014 statement of the case, which continued to deny a rating in excess of 20 percent for bilateral hearing loss, also continued to deny the claim of entitlement to a rating in excess of 10 percent for tinnitus, in the Veteran's November 2014 VA Form 9 he specifically limited his substantive appeal to the increased rating claim involving bilateral hearing loss.  Therefore, the claim of entitlement to a rating excess of 10 percent for tinnitus is not currently before the Board.

The issue of entitlement to a rating in excess of 20 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's current degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome began in service and has been present ever since.

CONCLUSION OF LAW

Degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome was incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that he is entitled to service connection for a back disability because it began during service.  Specifically, he states that he sustained injury to his back by falling in service, carrying heavy packs full of electric equipment, and loading and unloading trucks in all types of weather.  He asserts that his back pain began during service and has been present ever since. 

The Veteran's service treatment records reflect that clinical evaluation of his spine was normal at service entrance in 1969.  An October 1971 service treatment record reflects the Veteran's complaints of upper back pain.  X-ray studies were negative.  A March 20, 1984 service treatment record reflects that the Veteran had complaints of back pain for the past 24 hours.  However, the Veteran could not recall any specific incident or trauma which might have caused the problem.  It was also noted that the Veteran had a six-month history of similar back symptomatology.  Examination revealed no spasm or overt deformity; the assessment was chronic low back pain/acute exacerbation.  Service treatment records dated in April 1984 and August 1984 reflect additional complaints of back pain.  The December 1984 Report of Medical History reflects that the Veteran reported recurrent back pain and contains a notation from the examining physician stating that the Veteran had a history of mechanical back pain.

The post service medical evidence reflects ongoing treatment for back pain, variously diagnosed as degenerative lumbar spine syndrome, myostatic thoracic syndrome, myotendinitic degenerative cervical syndrome, and intervertebral disc syndrome of the thoracolumbar spine.  A February 2014 medical opinion report from a VA physician notes that the Veteran's back condition was less likely than not incurred in or caused by the claimed inservice injury.  The VA physician based the opinion on the separation examination report from 1985 which does not reflect any complaint or finding of any back problems and the 1985 Report of Medical History which shows that the Veteran did not report any back problems.  The VA physician further noted that the Veteran told examiners in February 2012 that he had only been having back pain for the past five years.  

A May 2014 private medical opinion from Dr. M.B. indicates that the Veteran was born with a malpositioned thoracic and lumbar vertebral column (scoliosis); it was also noted that the Veteran's left leg is shorter in length than his right leg.  Dr. M.B. opined that these disorders were already present when the Veteran entered service in 1969, but were not noted on physical examination.  Dr. M.B. further opined that the Veteran's 16 years of military service most likely led to the deterioration now observed in recent years.  Dr. M.B. concluded that the physical exertion during the Veteran's military service significantly contributed to his current condition.

In September 2015 the Board sought an outside medical opinion regarding the etiology of the Veteran's current back disability.  In February 2016 such an opinion was obtained.  The opinion report reflects that the Veteran's records were reviewed.  The authoring physician opined that, from all provided information, it is impossible to determine if the Veteran had any developmental disease of the spine.  Based on the service records, the physician opined that at the time of enlistment the Veteran's spine "had to be normal enough that no major problems were noticed and he was able to be in service from February 1969 to July 1985."  The physician noted that in October 1971 the Veteran complained of upper back pain with normal X-rays.  The physician opined that this evidence would support the notion that the complaints started and progressed through service, and it is less likely that the Veteran had a pre-existing (developmental) condition of the spine.  The physician further noted that back complaints were also reported in 1984, and that sixteen years of military service most likely led to the deterioration, or significantly contributed to the spine condition.  In other words, the physician found that the Veteran's military service would be responsible for the Veteran's complaints.  The physician acknowledged that the Veteran fell at times, carried heavy packs, and unloaded trucks in service, and that this contributed to degeneration of his spine.  In sum, the physician opined that the Veteran's present condition developed and worsened during active service and that he had no significant, if any, developmental spine condition when he entered service.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome.  

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id.  (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one," Id., and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, no back abnormality or back disability was noted at service entry.  As such, the Veteran is presumed sound at service entrance.  Regarding whether the presumption of soundness may be rebutted in this case, Dr. M.B. opined (in the May 2014 letter) that the Veteran had spine disorders, including scoliosis, at service entry.  However, the February 2016 outside medical opinion found that the Veteran had no significant, if any, developmental spine condition when he entered service.  When considered together, the Board finds that such evidence in no way clearly and unmistakably establish that degenerative lumbar spine syndrome, myostatic thoracic syndrome or myotendinitic degenerative cervical syndrome was present prior to service. 

Therefore, having not rebutted the presumption of soundness, the Veteran is presumed sound at service entrance and the claim proceeds on a direct service incurrence basis.  In this regard, the Board notes that there are essentially two medical opinions in favor of the claim and a medical opinion against the claim.  As previously noted, Dr. M.B.'s May 2014 medical opinion indicates that the Veteran's 16 years of military service most likely led to the deterioration of the spine now observed.  Similarly, the February 2016 medical opinion report reflects that the Veteran's military service, including his falls, the heavy packs he carried, and his duties unloading trucks contributed to degeneration of his spine.  The February 2016 medical opinion report further indicates that the Veteran's present back condition developed and worsened during active service.  The February 2016 medical opinion report contains a complete rationale which is supported by the evidence of record, and cites to both service treatment records showing back complaints and findings, as well as the Veteran's report of having ongoing back problems since service.  

While the Board notes that the February 2014 VA medical opinion is against the claim, the Board finds that this medical opinion is not adequate.  Importantly, if VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the February 2014 VA opinion does not address the December 1984 Report of Medical History which reflects the Veteran's complaint of back problems and the physician's note of a history of mechanical back pain.  It also does not address the well-documented history of back complaints during service.  Finally, the opinion does not account for why the April 1985 examination reflecting no back problems was somehow more probative evidence against the Veteran's claim than the December 1984 examination showing back problems and complaints.  As such, this opinion is entitled to little probative weight.

Accordingly, the Board grants service connection for degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative lumbar spine syndrome, myostatic thoracic syndrome and myotendinitic degenerative cervical syndrome is granted.


REMAND

With respect to the claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss, in the March 2016 Appellant's Brief, the Veteran's representative pointed out that the Veteran submitted additional medical evidence along with his November 2014 VA Form 9.  The Veteran's representative indicated that the Veteran specifically does not waive initial consideration of this additional evidence by the RO and that the RO should have considered this additional evidence/issued a supplemental statement of the case after such consideration.

The Board notes that for substantive appeals received on or after February 2, 2013, AOJ review of evidence received from an appellant is presumed waived.  However, in this case, the Veteran did request in writing that the AOJ initially review the evidence.  As such, initial review of the evidence by the Board is not appropriate, and a remand is required in order for the AOJ to review such evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (West 2014).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss based upon a review of the entire record, to include all evidence obtained or received since the October 2014 statement of the case.  Thereafter, if the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


